 
 

 [logo.jpg]
Exhibit 10.2

 
 
December 2, 2009
 
Stuart Paton
Technical and Commercial Director
Dana Petroleum
17 Carden Place
Aberdeen, AB10 1UR, Scotland, UK
 
Subject:  Renewal of Offer for Buyer’s Option to Increase Dana’s Participating
Interest
 
Dear Stuart:
 
I am writing to confirm our offer, consistent with the principles pursuant to
our Letter of Intent, that Dana may acquire an increased participating interest
in the PSC and be the designated operator upon a reasonable time in the event of
the termination of our present letter of intent with Repsol, should that occur
without leading to an executed Sales and Purchase Agreement and our inability to
obtain the participation of another major oil company.
 
Presently, we feel that a reasonable period would be ninety days after we have
notified Dana of our receipt of unequivocal notice of Repsol’s termination of
its letter of intent.  This would allow us to bring on a major company with the
financial and technical abilities to assume the Operator’s function as
envisioned in the LOI. As set out in our Letter of Intent, once the ninety-day
period has passed, if we have not secured the participation of such a company,
Dana may, by notifying us in writing within a reasonable time, acquire, subject
to all necessary governmental approvals, up to an additional twenty-seven
percent interest for a maximum total participating interest of fifty percent on
the same terms and conditions, mutatis mutandis, as those set forth in our sales
and purchase agreement other than financial consideration, which shall be
subject to the future mutual agreement of the parties.  Additionally, if Dana so
acquires the full additional twenty-seven percent then it will be the designated
Operator, subject always to all necessary governmental and third party
approvals.  We anticipate that, as a practical matter, Dana and Hyperdynamics
will likely have entered into a Sales and Purchase Agreement, terminating our
Letter of Intent, by the time such a termination of a Repsol acquisition
occurs.  We feel that seven days should be a reasonable time for Dana to notify
us in writing of your intent to increase your participating interest.
 
If you agree to the terms and conditions set forth above, please indicate your
agreement below.
 
Very truly yours,


/s/ Ray Leonard
Ray Leonard, President and Chief Executive Officer


AGREED AND ACCEPTED:


/s/ Stuart Paton
Stuart Paton
 
 
 
One Sugar Creek Center, Suite 125   s Sugar Land, TX 77478   s   713-353-9400 s
713-353-9421 fax s www.hyperdynamics.com
 

--------------------------------------------------------------------------------
